Exhibit 99.1 234 Kingsley Park Drive Fort Mill, South Carolina 29715 News Release TICKER SYMBOL Investor RELATIONS MEDIA RELATIONS (NYSE: UFS) (TSX: UFS) Nicholas Estrela Director Investor Relations Tel.: 514-848-5555 x 85979 David Struhs Vice-President Corporate Services and Sustainability Tel.: 803-802-8031 DOMTAR CORPORATION REPORTS PRELIMINARY SECOND QUARTER 2 Strong execution and higher prices drive solid results (All financial information is in U.S. dollars, and all earnings per share results are diluted, unless otherwise noted). • Second quarter 2016 net earnings of $0.29 per share; earnings before items1 of $0.61 per share • Personal Care sales growth of 6% year-over-year • Announced a 4% increase to quarterly dividend Fort Mill, July 27, 2016–Domtar Corporation (NYSE: UFS) (TSX: UFS) today reported net earnings of $18million ($0.29 per share) for the second quarter of 2016 compared to net earnings of $4million ($0.06 per share) for the first quarter of 2016 and net earnings of $38million ($0.60 per share) for the second quarter of 2015. Sales for the second quarter of 2016 were $1.3billion.
